Citation Nr: 0332683	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  01-01 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran, who had recognized guerrilla service from 
November 17, 1942 to June 8, 1945 as well as Regular 
Philippine Army service from June 9, 1945 to his discharge on 
March 9, 1946, died in January 1948.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  Specifically, in August 2000, 
the RO notified the appellant of the denial of her petition 
to reopen her previously denied claim for service connection 
for the cause of the veteran's death.  

Following receipt of the notification of the decision, the 
appellant perfected a timely appeal with respect to the 
continued denial of her petition.  In September 2001, the 
Board denied the issue of whether new and material evidence 
had been received sufficient to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.  

The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2003, the Court issued an Order vacating the 
September 2001 decision and remanding it to the Board for 
further development and adjudication consistent with the 
holding in Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992) (in which the Court held that, for the sole purpose of 
assessing whether there is new and material evidence 
sufficient to reopen a previously denied claim, the 
credibility of that additional information is presumed).  
Accordingly, the case has been returned to the Board for 
action consistent with the Court's Order.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In September 1976, the RO confirmed previous denials of 
service connection for the cause of the veteran's death.  
Following receipt of notification of the decision, the 
appellant did not initiate an appeal of the denial.  

3.  The evidence received since the September 1976 denial of 
service connection for the cause of the veteran's death bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for the cause of the veteran's death.  


CONCLUSIONS OF LAW

1.  The RO's September 1976 continued denial of service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105(a), (c), (d)(3) (West 2002); 38 C.F.R. 
§§ 19.112, 19.118, 19.153 (1976).  

2.  The evidence received since the September 1976 continued 
denial of service connection for the cause of the veteran's 
death is new and material, and the claim for service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and to complete her claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
the statement of the case furnished in October 2000, the RO 
informed the appellant of the criteria used to adjudicate her 
petition to reopen her previously denied claim for service 
connection for the cause of the veteran's death as well as 
the particular type of evidence needed to substantiate this 
issue.  

Furthermore, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  A 
review of the claims folder indicates that the RO has 
obtained available service medical records and relevant 
post-service treatment records adequately identified by the 
veteran.  

Moreover, the Board acknowledges that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

In this regard, the Board acknowledges that the RO has not 
notified the appellant of the specific provisions of the 
recently passed VCAA or the specific type of information 
needed from her.  Nor has she been informed of the proper 
time period within which to submit requested evidence (one 
year).  Significantly, however, in view of the fact that this 
decision is granting the appellant's petition to reopen her 
previously denied claim for service connection for the cause 
of the veteran's death, which is a complete grant of the 
benefits sought in the appeal of this particular issue, the 
Board concludes that a remand to cure these procedural 
defects (by informing the appellant that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice) is not necessary.  

Factual Background

Initially, by an October 1956 decision, the Board denied the 
issue of entitlement to service connection for the cause of 
the veteran's death.  Evidence available at that time 
included the appellant's assertion that the veteran 
contracted the pulmonary tuberculosis, which eventually led 
to his death, during his military service.  

According to the service medical records, in June 1945, the 
veteran was treated for malaria.  Following treatment, the 
veteran was found to have incurred no permanent disability.  
These documents are negative for complaints of, treatment 
for, or findings of tuberculosis.  The separation 
examination, which was conducted in January 1946, 
demonstrated that the veteran's lungs were normal.  The 
report of this evaluation reflects that the veteran had no 
significant diseases, wounds, or injuries.  

In March 1946, the veteran was discharged from active 
military duty.  According to private post-service medical 
records, in September 1947, he was hospitalized for several 
days for treatment for pulmonary tuberculosis.  Upon 
admission, he complained of a chronic and intermittent cough 
for the past three months.  He reported that his coughing was 
accompanied by chest and backache but denied hemoptysis.  

Subsequently, from November 1947 and until a few days before 
the veteran's death in January 1948, the veteran received 
private medical care for his bilateral pulmonary 
tuberculosis.  The private physician who treated the veteran 
during this time noted in an October 1954 statement that the 
veteran was very weak due to the advanced nature of his 
pulmonary tuberculosis.  

The veteran died in January 1948 at the age of 30 years.  The 
Certificate Of Death notes that the cause of the veteran's 
demise was pulmonary tuberculosis.  No physician signed the 
veteran's Certificate Of Death.  At the time of the veteran's 
demise, service connection had not been granted for any 
disability.  

In June 1955, a VA Field Examiner interviewed the veteran's 
widow, the appellant.  According to the transcript of this 
meeting, the appellant acknowledged that, at the time of the 
veteran's death, no physician was attending him.  

In an October 1956 decision, the Board noted the absence of 
complaints of, treatment for, or findings of pulmonary 
tuberculosis in the service medical records as well as the 
lack of competent evidence in the claims folder associating 
the veteran's post-service diagnosis of pulmonary 
tuberculosis with his military service.  Further, the Board 
acknowledged that, although the Certificate Of Death 
indicates that the veteran died from pulmonary tuberculosis 
on January 7, 1948, the veteran was not attended by medical 
personnel at the time of his death, and the actual cause of 
his demise was not established by a physician.  Consequently, 
the Board denied service connection for the cause of the 
veteran's death.  

Subsequently, between December 1956 and January 1968, the 
appellant made several attempts to reopen her previously 
denied claim for service connection for the cause of the 
veteran's death.  In multiple statements received at the RO 
during that time, the appellant and other lay persons 
continued to assert that the veteran incurred pulmonary 
tuberculosis during his military service and that this 
disorder ultimately led to his death in January 1948.  In 
support of these contentions, the appellant submitted medical 
records previously considered by the Board in October 1956.  
Additionally, in January 1957, the appellant submitted a 
statement from a private physician who attested that the 
veteran died in January 1948 from pulmonary tuberculosis and 
that he, the doctor, was the "last physician who treated 
him."  Between 1956 and 1968, the RO continued to deny the 
appellant's petition to reopen her previously denied claim 
for service connection for the cause of the veteran's death 
on the basis that the additional evidence submitted during 
that time did not include competent information associating 
the factor which led to the veteran's demise to his military 
service.  

Thereafter, in January 1976, the appellant filed a petition 
to reopen her claim for service connection for the cause of 
the veteran's death.  At that time, she submitted a 
statement, dated in January 1976, from the same private 
physician who had drafted the January 1957 document.  
Specifically, in the January 1976 letter, this doctor 
reiterated his prior comments that the veteran died in 
January 1948 from pulmonary tuberculosis and that he, the 
private physician, was the last person who treated the 
veteran during the last few months of his life.  

In September 1976, the RO continued to deny the appellant's 
petition to reopen her claim for service connection for the 
cause of the veteran's death.  In the same month, the RO 
notified the appellant of the continued denial of her 
petition.  She did not initiate an appeal of the September 
1976 denial.  

Subsequently, during the current appeal, the appellant 
continued to assert that the veteran died from pulmonary 
tuberculosis which he contracted during his military service.  
In support of this contention, the appellant submitted 
duplicate post-service private medical records previously 
considered by the RO and the Board.  

Furthermore, the appellant submitted a June 1978 statement 
from the private physician who had drafted an October 1954 
letter in which he had noted that he had treated the veteran 
for bilateral pulmonary tuberculosis from November 1947 and 
until a few days before the veteran's death in January 1948.  
In particular, in the June 1978 statement, this doctor noted 
that he was the regimental surgeon of the veteran's military 
company and that, as such, he witnessed that the veteran was 
confined in the regimental aid station with symptoms of 
coughing and chest pain.  This physician expressed his belief 
that he had presumed, at the time of the veteran's in-service 
treatment for these complaints, that this symptomatology was 
the beginning of pulmonary tuberculosis.  In addition, the 
doctor described himself as the veteran's "constant 
physician."  

Analysis

As previously noted in this decision, in September 1976, the 
RO continued prior denials of the claim for service 
connection for the cause of the veteran's death.  
Specifically, the RO held that service connection could not 
be awarded for the cause of the veteran's death because the 
available reports (e.g., the service medical records and 
relevant post-service medical documents) did not provide 
competent evidence of an association between the cause of his 
demise and his military service.  Although notified of the 
September 1976 denial later in the same month, the appellant 
did not initiate an appeal of the decision.  Consequently, 
the September 1976 continued denial of service connection for 
the cause of the veteran's death became final.  38 U.S.C.A. 
§ 7105(a), (c), (d)(3) (West 2002); 38 C.F.R. §§ 19.112, 
19.118, 19.153 (1976).  

As previously indicated, the appellant may reopen her claim 
by submitting new and material evidence.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  New and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  See also, Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding 
the issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet.App. 510, 512, 513 (1992).  

As the Board has discussed in this decision, the RO, in 
September 1976, continued to deny the appellant's claim for 
service connection for the cause of the veteran's death 
because the evidence of record did not reflect an association 
between the cause of his demise and his military service.  
Significantly, however, the additional evidence received 
since this prior final denial includes a copy of a medical 
record that appears to reflect such a relationship.  

Specifically, in June 1978, a private physician noted that he 
had treated the veteran during military service for 
complaints of coughing and chest pain.  This doctor explained 
that, at the time of such treatment, he had presumed that the 
veteran's symptoms were the beginning of pulmonary 
tuberculosis.  In addition, the physician described himself 
as the veteran's "constant physician" for post-service 
treatment for advanced pulmonary tuberculosis.  

As this document denotes that the veteran's medical history 
includes treatment for coughing and chest pains during 
service (which the treating physician presumed to constitute 
the beginning of pulmonary tuberculosis) and that this same 
doctor continued to treat the veteran for advanced pulmonary 
tuberculosis after his discharge from service, the Board 
finds that the June 1978 statement is clearly probative of 
the central issue in the appellant's case for service 
connection for the cause of the veteran's death.  
Significantly, this statement bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for the 
cause of the veteran's death.  See, 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for the 
cause of the veteran's death in September 1976 is new and 
material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the appellant's claim for service connection 
for the cause of the veteran's death.  See, 38 U.S.C.A. 
§ 5108 and 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death, the appeal is granted 
to this extent only.  


REMAND

As the Board has previously discussed in this decision, 
during the pendency of the current appeal, there was a 
substantial change in the law.  Specifically, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and to complete his/her claim(s).  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
Such notification includes informing the appellant and 
his/her representative of the VCAA, the criteria used to 
adjudicate the appealed claim(s), the type of evidence needed 
to substantiate the issue(s), as well as the specific type of 
information necessary from the appellant.  

In addition, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his/her 
claim(s).  This particular duty includes the responsibility 
of obtaining all available service medical records and 
relevant post-service treatment records adequately identified 
by the appellant as well as the scheduling of pertinent VA 
examinations.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

Specifically, a complete and thorough review of the claims 
folder in the present case indicates that, with regard to the 
de novo issue of entitlement to service connection for the 
cause of the veteran's death, the RO has not informed the 
appellant of the specific provisions of the recently passed 
VCAA, criteria used to adjudicate the appealed claim, the 
type of evidence needed to substantiate this issue, the 
specific type of information needed from her, or the proper 
time period within which to submit the requested (one year).  
Therefore, because this case is being remanded for additional 
development, the RO must take this opportunity to cure these 
procedural defects.  

In this regard, the Board acknowledges that, in a June 1978 
statement, a private physician noted that he had treated the 
veteran for complaints of coughing and chest pain during 
military service, that he had believed this symptomatology to 
constitute the beginning of pulmonary tuberculosis, and that 
he was the veteran's "constant physician" who rendered 
medical care to him after discharge from service.  
Significantly, however, this same doctor also noted, in a 
prior statement dated in October 1954, that he had only 
treated the veteran for his bilateral pulmonary tuberculosis 
from November 1947 until several days prior to his death in 
January 1948.  

On remand, therefore, the RO should be accorded the 
opportunity to obtain, from the appellant, relevant 
information as well as the appropriate releases to procure 
any available copies of records treatment from this private 
physician.  In addition, the veteran's claims folder should 
be transferred to a VA examiner who specializes in 
respiratory disorders to determine the exact nature and 
etiology of the cause of the veteran's death.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.

2.  The RO should ask the appellant to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who rendered treatment to the 
veteran for pulmonary tuberculosis 
between his separation from service in 
March 1946 and his death in January 1948.  
The Board is particularly interested in 
copies of records of treatment that the 
veteran received from Dr. Gualberto V. 
Rivera.  After furnishing the appellant 
the appropriate release forms, the RO 
should obtain the complete clinical 
records from each health care provider 
identified by the appellant that have not 
been previously procured and associated 
with the claims folder.

3.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran's claims 
folder to be transferred to, and reviewed 
by, a VA respiratory specialist (M.D.) to 
determine the nature and etiology of the 
cause of his death.  The claims folder 
must be made available to the examiner.  

After reviewing the veteran's claims 
folder, the examiner should specifically 
discuss the nature and etiology of the 
cause of his death.  In particular, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the disorder determined to be the 
cause of the veteran's demise is related 
to, or caused by, his active military 
service.  

4.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  If the decision remains in any 
way adverse to the appellant, she and her 
representative should be provided with a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the statement of 
the case in October 2000.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



